DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
 


Response to Amendment

The amendment filed 07/22/2021 has been entered. Claims 1, 8, 13, 14, 15 and 20 have been amended. Claims 1-20 remain pending in the application. 

 Response to Arguments

Claim Rejections - 35 USC § 103
Regarding the newly amended claim 1, Applicant argues that “contrary to what is stated in the Final Office Action, Bedrosian fails to teach or suggest "and a predetermined value as an offset to the Gaussian distribution, the predetermined value being based on network traffic."”. Further Applicant notes that “The offset in Bedrosian, however, is not an offset to the Gaussian distribution (PDF) but is rather an offset to time variant or time invariant PDVs. In other words, Bedrosian's offset does not cause the time axis to shift, and therefore cannot be considered to be an offset to the distribution.”
 Examiner agrees with Applicant’s arguments. In response, Examiner relies on a new combination of references.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 2019/0266289) in view of (https://www.elastic.co/blog/found-function-scoring , hereinafter Cholakian) 


     Regarding claim 1, Bartholomew discloses:  A system comprising: at least one hardware processor; a non-volatile memory; and a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: obtaining information obtained via a graphical user interface, the information relating to information about interactions by users with a plurality of items rendered in the graphical user interface, the information including a timestamp of a time and date at which a corresponding interaction occurred; (Bartholomew-[0101] Time 306 includes timestamps indicating when a particular interaction with a content item occurred. In FIG. 3, time 306 includes a day of the week, a date in a "month day year" format, and a twenty-four-hour clock time in an "hour minute second" format. Storing time 306 with user interaction data enables organizing the user interaction data according to time periods. Thus, time-based patterns in user interaction with certain content items may be determined. For example, time 306 may be used to organize user interaction data according to meal times in order to determine when a particular content item is most popular.) 
 upon detecting a condition that triggers a ranking of items rendered in the graphical user interface, for each item for which the condition applies: calculating a ranking score for the item; (Bartholomew, [0088], line 13- For example, client a request for a set of content items; cause the set of content items to be retrieved from database 100 along with corresponding score values; receive adjusted score values for zero or more content items; sort the set of content items; and send the set of content items to the client device. [0079], e.g. line 13- In response to receiving the input, score value determination logic 120 may output score values 114 for content items 112; [0079] Score value determination logic 120 computes score values 114 that respectively correspond to content items 112; [0071] User interaction data 116 refers to digital computer input data that is received as a result of requests and responses that can be correlated to user interaction with content items. [0050], line 3- The visibility of a content item is determined based on a ranking of the content item. In turn, content item rankings are determined based on score values of content items. ) 
and rendering at least a subset of items for which the condition occurs in the graphical user interface in an order matching the ranking. (Bartholomew  [0093] instead of rendering a first subset of content items 202-212 in visible region 214 and rendering a second subset of content items 202-212 in non-visible region 216, only the first subset of content items 202-212 is rendered. For example, of content items 202-212, only the two content items with the greatest score values may be sent to client device 104 from server computing device(s) 102 via communication session 108; [0094] e.g. line 5- content item 210 has a higher ranking than content item 208 may cause content item 210 to be rendered in visible region 214 instead of non-visible region 216.)   
       However Bartholomew does not clearly disclose:
applying a decay to the ranking score by applying a Gaussian distribution to the item, the Gaussian distribution plotting the item as a distribution having interactions on a first axis and time on a second axis, using the timestamp of the item as an origin and a predetermined value as an offset to the Gaussian distribution, the offset causing a shift in the distribution on the second axis, the predetermined value being based on network traffic, to produce a decayed ranking score; ranking the items for which the condition applies based on their respective decayed ranking scores; 
  However Cholakian discloses: 
applying a decay to the ranking score by applying a Gaussian distribution to the item,  (Cholakian, page 6, section Decay Functions in Elasticsearch, Functional scoring techniques are useful for more than just modifying the default Elasticsearch scoring algorithm, they can be used to completely replace it. A great example of this is a ‘trending’ search, showing items within a topic that are rapidly gaining in popularity;  second paragraph-  Such scores cannot be based on a simple metric such as ‘likes’ or ‘views’, but must be continually adjusted based on the current time. A video receiving 1000 views in 1 hour should generally be considered ‘hotter’ than a video receiving 10000 views in 24 hours. Elasticsearch ships several decay functions that make solving this sort of problem a breeze; section Decay Functions in Elasticsearch, 3rd paragraph, For our video database, what we’d like is to show our most popular queries within the previous day, weighting our more recent videos higher. Elasticsearch has three types of ‘curves’ for dealing with this, gauss, exp, and linear… Finally, the gaussian distribution has more of an ‘s’ on its side shape, dropping off very little for values near the origin, then falling sharply in an almost linear manner, then tapering off once again at a very low value.) 
the Gaussian distribution plotting the item as a distribution having interactions on a first axis and time on a second axis, (Cholakian, page 9, first paragraph- You’ll also note that we no longer have script_score query, and have refactored both likes and views (corresponding to “interactions”) into our query as additional functions using gaussian curves; section Decay Functions in Elasticsearch, second paragraph-  Such scores cannot be based on a simple metric such as ‘likes’ or ‘views’, but must be continually adjusted based on the current time. A video receiving 1000 views in 1 hour should generally be considered ‘hotter’ than a video receiving 10000 views in 24 hours; section Decay Functions in Elasticsearch, 3rd paragraph, For our video database, what we’d like is to show our most popular queries within the previous day, weighting our more recent videos higher. Elasticsearch has three types of ‘curves’ for dealing with this, gauss, exp, and linear… Finally, the gaussian distribution has more of an ‘s’ on its side shape, dropping off very little for values near the origin, then falling sharply in an almost linear manner, then tapering off once again at a very low value.)
 using the timestamp of the item as an origin and a predetermined value as an offset to the Gaussian distribution, the offset causing a shift in the distribution on the second axis, the predetermined value being based on network traffic, to produce a decayed ranking score; (Cholakian, second paragraph-  Such scores cannot be based on a simple metric such as ‘likes’ or ‘views’, but must be continually adjusted based on the current time. A video receiving 1000 views in 1 hour should generally be considered ‘hotter’ than a video receiving 10000 views in 24 hours.  The shape of the curve may be controlled with the origin, scale, offset, and decay. These three variables are your main tools for controlling the shape of the curve. The origin and scale parameters can be thought of as your min and max, defining a bounding box within which the curve will be defined. If we want our trending videos list to cover a full day it would be best to define the origin as the current timestamp, and the scale as 24h. The offset can be used to fully flatten the curve at the start, setting it to 1h for instance, removes all penalties for recent videos. Finally, the decay option alters how severely the document is demoted based on its position. The default decay value is 0.5, larger values will make the curve much steeper, and its effect much more pronounced. We can now craft a ‘trending’ query, that will factor in recency in scoring results)
ranking the items for which the condition applies based on their respective decayed ranking scores; (Cholakian, page 9, first paragraph- You’ll notice that this query ranks the “Sick Sad World: Avant Garde Obstetrician” episode as the first video, even though it only has 100 views, and 130 likes, while the next result has thousands of views and likes. This is due to recency being factored in. You’ll also note that we no longer have script_score query, and have refactored both likes and views into our query as additional functions using gaussian curves.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bartholomew in view of Cholakian in order to ranking videos on a website using a combination of textual relevance and the videos popularity on the site so that  by using the built-in guassian decay functions query should execute a bit faster than a script query, and we’ll be able to tune the shape of those adjusting curves a little easier as well. (Cholakian, page 9, first paragraph) 

      Claims 8 and 15 correspond to claim 1, and are rejected accordingly.

where the condition that triggers a ranking of items is a search query matching the items.  (Bartholomew [0065], line 4- Content items 112 may or may not be returned as search results in response to a search request that includes a query; [0088], line 8- Additionally or alternatively, client interface logic 124 may return responses to requests based on content items, score values, and/or adjusted score values received from score value adjustment logic 122 and/or some other logical component of server computing device(s) 102, such as a logical component that interacts with database 100. For example, client interface logic 124 may receive, from a client device, a request for a set of content items; cause the set of content items to be retrieved from database 100 along with corresponding score values; receive adjusted score values for zero or more content items; sort the set of content items; and send the set of content items to the client device.

   Claims 9 and 16 correspond to claim 2, and are rejected accordingly.

   Regarding claim 3, Bartholomew in view of Cholakian discloses all of the features with respect to claim 1 as outlined above. Claim 3 further recites: wherein the condition that triggers a ranking of items is a browse request to a category that matches the items.  (Bartholomew [0088], line 14- client interface logic 124 may receive, from a client device, a request for a set of content items; cause the set of content items to be retrieved from database 100 along with corresponding score values; receive adjusted score values for zero or more content items; sort the set of content items; and send the  client devices 104-106 include client applications 126-128,,, line 5- Accordingly, client applications 126-128 may be browsers, native apps, or other programs for rendering content items)
  However Bartholomew does not clearly disclose:
   a browse request to a category 
   However Cholakian discloses:
  a browse request to a category  
(Cholakian, page 7, second paragraph- Of these various formulas, the gauss formula is the one I most often find to be useful. The gentle taper at the start of the curve means that, in our video example for instance, more recent items get clustered together at the top, and that there isn’t a big gap between an item posted 1 hour ago, and one posted 1.5 hours ago; page 9, second paragraph- Additionally, these queries can be used for geographic queries, helping to cluster results more tightly around geo points)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bartholomew in view of Cholakian in order to ranking videos on a website using a combination of textual relevance and the videos popularity on the site so that  by using the built-in guassian decay functions query should execute a bit faster than a script query, and we’ll be able to tune the shape of those adjusting curves a little easier as well. (Cholakian, page 9, first paragraph) 

      Claims 10 and 17 correspond to claim 3, and are rejected accordingly.

  Regarding claim 4, Bartholomew in view of Cholakian discloses all of the features with respect to claim 1 as outlined above. Claim 4 further recites: 
wherein the calculating a ranking score comprises: normalizing first information about the item; normalizing second information about the item; (Bartholomew [0069] Score values 114 may be computed based on one or more averages of user interaction data 116. For example, a particular score value may be computed based on an average click-through rate and/or an average conversion rate. In some embodiments, a score value is computed based on applying exponentially-decaying weights to one or more averages of user interaction data 116. In some embodiments, one or more normalization factors are applied to the one or more averages of user interaction data 116. For example, the one or more normalization factors may be used to reduce/eliminate outliers, compensate for a small/non-existent set of data points, and/or distinguish visible impressions from non-visible impressions;)
 and calculating the ranking score by multiplying the normalized first information about the item to a first information factor, producing a first product and adding the first product to a second product calculated by multiplying the normalized second information about the item to a second information factor.  (Bartholomew [0137]  random value 402 is related to a score adjustment value by a multiplication operation. For example, adjusted score value 406 may be generated based on the formula "ScoreAdjustmentValuel * random value 402+ScoreAdjustmentValue2"; [0170] In some embodiments, score values 114 are determined based on differentiating between a previous rendering in visible region 214 of output 200 and a previous rendering in non-visible region 216 of output 200. For example, a content item may have a visibility factor indicating how often the content item is rendered in visible region 214. The visibility factor may be multiplied to a number of impressions to derive a number of visible impressions, which may be used to compute a score value for the content item; [0053] The method may involve the server computer(s) interacting with a database like the one mentioned above to store intrinsic score values of content items. The server computer(s) may compute the intrinsic score values prior to storing them in the database. The intrinsic score values may be computed using exponentially-decaying weights, normalization factors, and/or the like.  )

     Claims 11 and 18 correspond to claim 4, and are rejected accordingly.

    Regarding claim 5, Bartholomew in view of Cholakian discloses all of the features with respect to claim 4 as outlined above. Claim 5 further recites: wherein the first information factor and the second information factor add up together to 1.  (Bartholomew, [0055] score adjustment value may be any value, such as a weight value, that can be used to modify the random value and/or the intrinsic score value. [0137] Additionally or alternatively, random value 402 may be used to determine whether all or part of ScoreAdjustmentValuel is combined with ScoreAdjustmentValue2.)

    Claims 12 and 19 correspond to claim 5, and are rejected accordingly.


Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (US 2019/0266289) in view of (https://www.elastic.co/blog/found-function-scoring , hereinafter Cholakian) in further view of Miller (US 2019/0034102)


  Regarding claim 6, Bartholomew in view of Cholakian discloses all of the features with respect to claim 1 as outlined above. Claim 6 further recites:
wherein the non-volatile memory is phase-change memory.  (Bartholomew [0188], line 3-Such storage media may comprise non-volatile media and/or volatile media…Common forms of storage media include, for example…, NVRAM)
  However Bartholomew in view of Cholakian does not clearly disclose:
wherein the non-volatile memory is phase-change memory.  
  However Miller discloses:
wherein the non-volatile memory is phase-change memory. (Miller [0056] the memory device is a block addressable memory device, such as those based on NAND or NOR technologies…single or multi-level Phase Change Memory (PCM)…)
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bartholomew in view of Cholakian with the teaching of Miller to take advantage of using memory devices that use chalcogenide glass. (Miller, [0056]) 

  Claims 13 and 20 correspond to claim 6, and are rejected accordingly.

  Regarding claim 7, Bartholomew in view of Cholakian discloses all of the features with respect to claim 1 as outlined above. Claim 7 further recites: wherein the non-volatile memory is spin-transfer torque random access memory.  (Bartholomew [0188], line 3-Such storage media may comprise non-volatile media and/or volatile media…Common forms of storage media include, for example…, NVRAM)
  However Bartholomew in view of Cholakian does not clearly disclose:
wherein the non-volatile memory is spin-transfer torque random access memory.
   However Miller discloses:
wherein the non-volatile memory is spin-transfer torque random access memory. (Miller [0056] the memory device is a block addressable memory device, such as those based on NAND or NOR technologies…single or multi-level Phase Change Memory (PCM)… or spin transfer torque (STT)-MRAM,) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bartholomew in view of Cholakian with the teaching of Miller to take advantage of using memory devices that incorporates memristor technology (Miller, [0056]) 

    Claim 14 corresponds to claim 7, and is rejected accordingly.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166